Order entered December 31, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01381-CV

METHODIST HOSPITALS OF DALLAS D/B/A METHODIST HEALTH SYSTEM AND
        D/B/A METHODIST DALLAS MEDICAL CENTER, Appellant

                                             V.

JESUS NIETO, RICHARDO FELIPE NIETO, JESSE NIETO, AND ORLANDO NIETO,
   EACH INDIVIDUALLY AND AS HEIRS OF THE ESTATE OF MARY JESSIE
                    ALVAREZ, DECEASED, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02115

                                         ORDER
        Before the Court is appellees’ December 27, 2018 unopposed motion for an eleven-day

extension of time to file their brief. We GRANT the motion and extend the time to January 22,

2019.


                                                    /s/   DAVID EVANS
                                                          JUSTICE